Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose that the barrier includes recess into which the inner and outer gasket are disposed as well as the gasket assembly extending partially into the inner and outer grooves (newly amended claim 9). Figure 11 shows the barrier having recesses for the gaskets but does not show that the gaskets would extend partially into the inner and outer grooves of the trim breaker since they don’t fold around the barrier such as the embodiment in figure 6.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “first groove”  and “second groove” lack antecedent basis.

Claim Rejections - 35 USC § 103
3.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,644,606 (Voda) in view of US 2010/0139195 A1 (Tinianov) in further view of US Patent 6,094,290 (Crawford).
With respect to claim 1, Voda shows an insulating structure comprising: a trim breaker (36, Fig.2) having an inner groove (groove at 37 in Fig.2 that accommodates portion 15 of the wrapper, OR recess 41) and an outer groove (at 38 in Fig.2 where portion 21 of the liner is accommodated); a first panel (12) coupled to the trim breaker within the inner groove (37); a second panel (13) coupled to the trim breaker within the outer groove (38, Fig..2), and proximate the first panel; a barrier (29, Fig.2) having a first surface and a second surface, the barrier being positioned between the first and the second panels and coupled to the trim breaker (36) via the second surface. With respect to claim 1, Voda does not show a first film and a second film. Tinianov shows a first film (112, Fig.1) coupled to the first surface of the barrier; and a second film (112/114, Fig.1) coupled to the second surface of the barrier (100, Fig.2a-2h).  It would have been obvious to one having ordinary skill in the art to include first and second films to the barrier of Voda, such as shown by Tinianov, in order to provide a further thermally insulating sealed bridge between the panels to further reduce heat transfer and prevent dust or other particles from entering the space between the panels. The combination doesn’t show an outer and inner gasket disposed in the outer groove and the inner groove respectively. Crawford shows an outer gasket (30, Fig.3) proximate the first panel (14) and an inner gasket (30) proximate the second panel (12), wherein the inner gasket is at least partially disposed within the inner groove (groove at 30, Fig.3) of the trim breaker (28) and the outer gasket (30) is at least partially disposed within the outer groove (Fig.3) of the trim breaker (28). It would have been obvious to one having ordinary skill in the art to include outer gasket and inner gasket proximate the first and second panel respectively and to dispose them within the respective groove of the trim breaker, such as taught by Crawford, in order to provide an efficient durable airtight seal between the panels and the trim breaker.
With respect to claim 3, the combination shows (Tinianov) wherein the barrier (100) includes edge portions, and wherein the first and second films (112, 114, Fig.1, Fig.2) extend around the edge portions to define an envelope (Fig.1, Fg.2).  
With respect to claim 4, the combination (Voda) shows wherein the trim breaker (36) further defines a central groove (central groove between 39 and 40) between the inner and outer groove.
With respect to claim 6, the combination shows (Crawford) teaches wherein the first and second panels are secured to the respective groove via adhesive (“sealant”).  
With respect to claim 8, the combination (Crawford) teaches the inner and outer gaskets (30) are compressible material (“butyl rubber”).
5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,644,606 (Voda) and US 2010/0139195 A1 (Tinianov) in view of US Patent 6,094,290 (Crawford) in further view of DE102015222224 (DE ‘224).
With respect to claim 2, the combination does not teach the barrier is a glass material. DE ‘224 shows the barrier (11) is a glass material (see line 62 in the claims section of the translation/ line 188 of pg.5 of translation). It would have been obvious to one having ordinary skill in the art to make the barrier of modified Voda out of a glass material, such as shown by DE ‘224, in order to provide a sturdy durable material that forms efficient heat and moisture barrier between the panels/walls.
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,644,606 (Voda) and US 2010/0139195 A1 (Tinianov) in view of US Patent 6,094,290 (Crawford) in further view of US 2017/0298680 (Schreiber).
With respect to claim 2, modified Voda does not disclose the barrier is a glass material. 
	Schreiber teaches a barrier (2, Fig.2) of a glass-type material (section 0050). It would have been obvious to one having ordinary skill in the art to make the barrier of Voda out of a glass material, such as taught by Schreiber, in order to provide a sturdy durable material that forms efficient heat and moisture barrier between the panels/walls.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,644,606 (Voda) and US 2010/0139195 A1 (Tinianov) in view of US Patent 6,094,290 (Crawford) in further view of US Patent 2,792,959 (Diamond).
	With respect to claim 5, modified Voda shows the barrier is coupled to the trim breaker and disposed within the central groove. However, Voda does not explicitly teach adhesive for coupling the barrier. Diamond shows adhesive to couple a barrier (26, Col.2 line 72-Col.3 line 2). It would have been obvious to one having ordinary skill in the art to use adhesive to fix the barrier of modified Voda, such as shown by Diamond, in order to securely hold the barrier inside the central groove. 
8.	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0298680 (Schreiber) in view of US 2015/0284987 A1 (Lohwasser) in further view of US Patent 6,094,290 (Crawford).
With respect to claim 9, Schreiber shows a vacuum insulated structure, comprising: a first panel (15), a second panel (16) and proximate the first panel; and a barrier (2, Fig.2) of a glass-type material (section 0050) positioned between the first and the second panels (Fig.2), the barrier (2) including a gasket assembly (18 Fig.2) operably coupled to the first panel and the second panel (at 3.1 and 3.2, Fig.2, section 0050).  With respect to claim 9, the combination does not show a trim breaker. Lohwasser shows a trim breaker (12), first and second panels (10, 10) coupled to the trim breaker, the barrier (15) having a surface coupled to the trim breaker (12, via sealant 28, section 0046). It would be obvious to one having ordinary skill in the art to include a trim breaker to the unit of Schreiber, as taught by Lohwasser, in order to keep and hold the two panes at a spaced apart parallel relationship, support, hold, and reinforce the entire structure in position. The combination doesn’t show the trim breaker has inner and outer groove and the panels within the respective grooves. Crawford shows the trim breaker (28, Fig.3) having an inner groove and outer groove  (at 30, 30, Fig.3); the first panel (14) coupled to the trim breaker within the inner groove (Fig.3), and second panel (12) within the outer groove, wherein the gasket assembly (30) extends partially into the inner and outer grooves (Fig.3). It would have been obvious to one having ordinary skill in the art to include inner and outer grooves to the trim breaker of modified Schreiber, and position the first and second panel within the inner and outer groove respectively and the gasket assembly partially into the inner and outer grooves, such as taught by Crawford, in order to provide an efficient durable airtight seal between the panels and the trim breaker.
With respect to claim 10, the combination shows (Schreiber and Lohwasser) wherein the first and second panels define a cavity (20, Fig.2 in Schreiber/at 28, Fig.1 Lohwasser).  
With respect to claim 11, the combination shows (Schreiber and Lohwasser) including insulation materials (17, Fig.2, Schreiber/28, Lohwasser) disposed within the cavity defined by the first and second panels.  
With respect to claims 12 and 13, the combination does not teach the gaskets are disposed in recesses of the barrier. Lohwasser shows wherein the gasket assembly includes an inner gasket (25) and an outer gasket (25) that each have an extruded configuration, and wherein the barrier (15) includes recesses (“step-like recess” Fig.1, section 0046) in which the inner gasket and the outer gasket are disposed, respectively (Fig.1). It would have been obvious to one having ordinary skill in the art to modify the barrier of Schreiber, such that it has recesses to accommodate the inner and outer gasket, as taught by Lohwasser, in order to snuggly fit the gaskets therein and prevent movement therein between.
With respect to claim 14, the combination shows wherein the barrier includes a film (10, Fig.2, Schreiber/ 20, Fig.1, Lohwasser) that is adhered to the barrier.  
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0298680 (Schreiber) and US 2015/0284987 A1 (Lohwasser) in view of US Patent 6,094,290 (Crawford) in further view of US 2012/0104923 A1 (Jung).
	With respect to claim 15, the combination doesn’t explicitly show the first panel is an outer wrapper and the second panel is an inner liner of a structural cabinet. Jung shows vacuum insulated structure having a first panel (120) being an outer wrapper, a second panel (110) being an inner liner, and the outer wrapper and the inner liner cooperate to form a structural cabinet for an appliance. It would have been obvious to one having ordinary skill in the art to use the insulated structure of modified Schreiber for a structural cabinet, such as shown by Jung, in order to properly seal and provide an efficient and long term efficient insulation between the inner and outer wrapper of the cabinet.
11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0298680 (Schreiber) and US 2015/0284987 A1 (Lohwasser) in view of US Patent 6,094,290 (Crawford) in further view of US Patent 6,637,093 B2 (Richardson).
With respect to claim 16, the combination doesn’t explicitly show the first panel is an outer wrapper and the second panel is an inner liner to cooperate to form a door panel of an appliance. Richardson shows vacuum insulated structure having a first panel (42) being an outer wrapper, a second panel (44) being an inner liner, and the outer wrapper and the inner liner cooperate to form a door of an appliance. It would have been obvious to one having ordinary skill in the art to use the insulated structure of modified Schreiber for a door of an appliance, such as shown by Richardson, in order to properly seal and provide an efficient and long term efficient insulation between the inner and outer wrapper of a door panel of an appliance.

Allowable Subject Matter
Claims 17, 18, and 20 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637